DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on January 19, 2021 is acknowledged.  Accordingly, claims 9-12 and 19 have been withdrawn from further consideration, and claims 1-8, 13-18 and 20-30 are examined as follows.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-8, 13-18 and 20-30 are objected to because of the following informalities:
a.	Claims 2-8, 13-18 and 20-30, line 1 – “A display device” is presumed to be intended as “The display device”.
b.	Claim 14, line 2 – “at least one of the first and second retarders” is presumed to be intended as “the at least one of the first and second retarders”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13-18 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, lines 12-13 and 19-20 – “the adjacent liquid crystal material” (considered as “the adjacent layer of liquid crystal material”);
Claim 3, lines 2 and 4, claim 13, line 3, and claim 20, line 2 – “the plane”;
Claim 3, lines 2-4, and claim 20, line 2 – “the adjacent liquid crystal layer” (considered as “the adjacent layer of liquid crystal material”);
Claim 13, line 3 – “the retarders”;
Claim 20, line 3 – “the electric vector transmission direction”;
Claim 20, line 3 – “the display polariser”;
Claim 21, lines 1-3 – “the retardance”;
Claim 21, line 3 – “the respective at least one switchable liquid crystal retarder” (considered as “the respective switchable liquid crystal retarder”);
Claim 23, line 2 – “the at least one switchable liquid crystal retarder”;
Claim 25
Claims 26 and 27, lines 2-3 – “the normal”; and
Claims 26 and 27, line 2 – “the luminance”.
Claim 3, line 3 – “the first switchable liquid crystal retarder” is considered to be “the second switchable liquid crystal retarder” based on context of the claim.
Claims 2, 4-8, 14-18, 22, 24 and 28-30 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350), hereinafter “Sakai”, in view of Takatani et al. (US 7,834,834), hereinafter “Takatani”.

Regarding claim 1, Sakai discloses a display device (see Figs. 1-9) comprising:
a backlight (4) arranged to output light;
a transmissive spatial light modulator (1, 2 or 3) arranged to receive output light from the backlight;
an input display polariser (13, 23 or 33) arranged on an input side of the spatial light modulator;
an output display polariser (12, 22 or 32) arranged on an output side of the spatial light modulator;
a first additional polariser (another of 12, 13, 22, 23, 32 or 33) arranged on the input side of the spatial light modulator between the input display polariser and the backlight;
at least one first retarder (another of 1, 2 or 3) arranged between the first additional polariser and the input display polariser (see Figs. 1-9 and col. 16, lines 36-52), wherein the at least one first retarder comprises:
a first switchable liquid crystal retarder (11, 21 or 31) comprising a layer of liquid crystal material (col. 5, lines 53-56);
a second additional polariser (another of 12, 13, 22, 23, 32 or 33) arranged on the output side of the spatial light modulator; and

a second switchable liquid crystal retarder (another of 11, 21 or 31) comprising a layer of liquid crystal material (col. 5, lines 53-56); and
wherein at least one of the first and second retarders further comprises at least one passive compensation retarder (col. 6, line 62 – col. 7 line 4).
Sakai fails to explicitly disclose the first switchable liquid crystal retarder comprising two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material; and the second switchable liquid crystal retarder comprising two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material.
However, Takatani discloses a display device (see Figs. 1-7) comprising a switchable liquid crystal retarder (12) comprising two surface alignment layers (24 and 25) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof (see Fig. 1), each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent liquid crystal material (see Fig. 5 and col. 7, lines 27-38) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first switchable liquid crystal retarder 

Regarding claim 2, Sakai discloses wherein the first switchable liquid crystal retarder and the second liquid crystal retarder have retardances that are different (see Fig. 2 and col. 7, lines 43-53 and 59-67 and col. 10, lines 12-45).

Regarding claim 3, Sakai fails to explicitly disclose wherein the alignment layers of the first switchable liquid crystal retarder have pretilts having first pretilt directions with a component in the plane of the adjacent liquid crystal layer and the alignment layers of the first switchable liquid crystal retarder have pretilts having second pretilt directions with a component in the plane of the adjacent liquid crystal layer, the component of the first pretilt directions being aligned parallel or antiparallel or orthogonal to the component of the second pretilt directions.
However, Takatani discloses wherein the alignment layers (24 and 25) of the first switchable liquid crystal retarder have pretilts having first pretilt directions with a component in the plane of the adjacent liquid crystal layer (see Fig. 5) and the alignment layers of the first switchable liquid crystal retarder have pretilts having second pretilt directions with a component 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the alignment layers of the first switchable liquid crystal retarder have pretilts having first pretilt directions with a component in the plane of the adjacent liquid crystal layer and the alignment layers of the first switchable liquid crystal retarder have pretilts having second pretilt directions with a component in the plane of the adjacent liquid crystal layer, the component of the first pretilt directions being aligned parallel or antiparallel or orthogonal to the component of the second pretilt directions, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claim 4, Sakai discloses wherein the input display polariser and the first additional polariser have electric vector transmission directions that are parallel to each other (col. 6, line 62 – col. 7 line 4), and the output display polariser and the second additional polariser have electric vector transmission directions that are parallel to each other (col. 6, line 62 – col. 7 line 4).

Regarding claim 5, Sakai fails to explicitly disclose wherein the layer of liquid crystal material of the first and second switchable liquid crystal retarders each comprise a liquid crystal material with a positive dielectric anisotropy.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layer of liquid crystal material of the first and second switchable liquid crystal retarders each comprise a liquid crystal material with a positive dielectric anisotropy, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claims 6-8, Sakai fails to explicitly disclose wherein the layer of liquid crystal material of at least one of the first and second switchable liquid crystal retarders has a retardance for light of a wavelength of 550nm in a range from 500nm to 1000nm, in a range from 600nm to 850nm, and in a range from 700nm to 800nm.
However, Takatani discloses wherein the layer of liquid crystal material (23) of at least one of the first and second switchable liquid crystal retarders (12) has a retardance for light of a wavelength of 550nm in a range from 500nm to 1000nm, in a range from 600nm to 850nm, and in a range from 700nm to 800nm (col. 13, line 30 – col. 14, line 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layer of liquid crystal material of 

Regarding claim 20, Sakai fails to explicitly disclose wherein each alignment layer has a pretilt having a pretilt direction with a component in the plane of the adjacent liquid crystal layer that is parallel or anti-parallel or orthogonal to the electric vector transmission direction of the display polariser.
However, Takatani discloses wherein each alignment layer (24 and 25) has a pretilt having a pretilt direction with a component in the plane of the adjacent liquid crystal layer (23) that is parallel or anti-parallel or orthogonal to the electric vector transmission direction of the display polariser (11 or 13) (see Fig. 5(a)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each alignment layer has a pretilt having a pretilt direction with a component in the plane of the adjacent liquid crystal layer that is parallel or anti-parallel or orthogonal to the electric vector transmission direction of the display polariser, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claim 22, Sakai fails to explicitly disclose wherein the first switchable liquid crystal retarder further comprises electrodes arranged to apply a voltage for controlling the layer 
However, Takatani discloses wherein the switchable liquid crystal retarder (12) further comprises electrodes (26 and 27) arranged to apply a voltage for controlling the layer of liquid crystal material (23) (col. 6, lines 36-59) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first switchable liquid crystal retarder further comprises electrodes arranged to apply a voltage for controlling the layer of liquid crystal material and the second switchable liquid crystal retarder further comprises electrodes arranged to apply a voltage for controlling the layer of liquid crystal material, as in Takatani, into the display device of Sakai to switch the orientation of the liquid crystal for imaging.

Regarding claim 23, Sakai fails to explicitly disclose a control system arranged to control the voltage applied across the electrodes of the at least one switchable liquid crystal retarder.
However, Takatani discloses a control system (col. 6, lines 36-59) arranged to control the voltage applied across the electrodes (26 and 27) of the at least one switchable liquid crystal retarder (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control system arranged to control the voltage applied across the electrodes of the at least one switchable liquid crystal retarder, as in 

Regarding claim 24, Sakai and Takatani fail to explicitly disclose wherein the control system is arranged to control the voltage applied across the electrodes of the first switchable liquid crystal retarder to be common with the voltage applied across the electrodes of the second switchable liquid crystal retarder.
However, controlling the voltage to be in common with both switchable liquid crystal retarders would have been an obvious selection of applying the voltage to the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control system is arranged to control the voltage applied across the electrodes of the first switchable liquid crystal retarder to be common with the voltage applied across the electrodes of the second switchable liquid crystal retarder, to apply the voltage easily and simultaneously for effective switching of both retarders.

Regarding claim 25, Sakai discloses wherein the liquid crystal material of the first switchable liquid crystal retarder is different from the liquid crystal material of the second switchable liquid crystal retarder (see Fig. 2 and col. 7, lines 43-53 and 59-67 and col. 10, lines 12-45).

Regarding claim 26, Sakai discloses wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 33% of 

Regarding claim 27, Sakai discloses wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 20% of the luminance along the normal to the spatial light modulator (col. 5, lines 41-52 and col. 6, lines 3-61).

Claims 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350) in view of Takatani et al. (US 7,834,834), as applied to claim 1 above, and further in view of Jeon et al. (US 7,227,602), hereinafter “Jeon”.

Regarding claim 13, Sakai and Takatani fail to explicitly disclose wherein the at least one passive compensation retarder of the at least one first and second retarders comprises a pair of passive compensation retarders which have optical axes in the plane of the retarders that are crossed.
However, Jeon discloses a display device (see Figs. 1, 15-18, 23 and 24), wherein the at least one passive compensation retarder of the at least one first and second retarders comprises a pair of passive compensation retarders (11 and 13) which have optical axes (12 and 14) in the plane of the retarders that are crossed (see Figs. 15-18, 23 and 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one passive compensation retarder of the at least one first and second retarders comprises a pair of passive compensation 

Regarding claim 14, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders of at least one of the first and second retarders has a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm.
However, Jeon discloses wherein each passive compensation retarder of the pair of passive compensation retarders (11 and 13) of at least one of the first and second retarders has a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm (col. 11, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders of at least one of the first and second retarders has a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 15, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 350nm to 650nm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 350nm to 650nm, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 16, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm.
However, Jeon discloses wherein each passive compensation retarder of the pair of passive compensation retarders (11 and 13) has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm (col. 11, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

claim 17, Sakai and Takatani fail to explicitly disclose wherein the other of the first and second retarders further comprises at least one further passive compensation retarder.
However, Jeon discloses a display device (see Figs. 1, 4-9 and 15-26), wherein the other of the first and second retarders further comprises at least one further passive compensation retarder (11-16) (It is considered that any of the multiple retardation plates in the display device disclosed by Jeon can be applied to both first and second switchable liquid crystal retarders of Sakai, or that the display device itself disclosed by Jeon can be applied to both first and second switchable liquid crystal retarders of Sakai.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the other of the first and second retarders further comprises at least one further passive compensation retarder, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 18, Sakai and Takatani fail to explicitly disclose wherein the at least one passive compensation retarder and the at least one further passive compensation retarder have retardances that are different.
However, Jeon discloses wherein the at least one passive compensation retarder and the at least one further passive compensation retarder (11-16) have retardances that are different (col. 11, lines 54-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one passive compensation 

Regarding claim 21, Sakai fails to explicitly disclose wherein the retardance of the at least one passive compensation retarder of the at least one of the first and second retarders is equal and opposite to the retardance of the respective at least one switchable liquid crystal retarder.
However, Takatani discloses wherein the retardance of the respective at least one switchable liquid crystal retarder is 500nm (col. 13, line 67 – col. 14, line 4), and Jeon discloses wherein the retardance of the at least one passive compensation retarder (-A-plate 12, Figs. 4-9) of the at least one of the first and second retarders is 500nm (col. 11, lines 58-62), thus equal and opposite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the retardance of the at least one passive compensation retarder of the at least one of the first and second retarders is equal and opposite to the retardance of the respective at least one switchable liquid crystal retarder, as in Takatani and Jeon, into the display device of Sakai to cancel out the respective birefringence for brightness enhancement.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350) in view of Takatani et al. (US 7,834,834), as applied to claim 1 above, and further in view of Robinson et al. (US 9,519,153), of record in the IDS, hereinafter “Robinson”.

Regarding claim 28, Sakai and Takatani fail to explicitly disclose wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
However, Robinson discloses a backlight (see Figs. 1-10) comprising:
an array of light sources (155, Fig. 1A);
a directional waveguide (e.g., 110, Fig. 1) comprising:
an input end (e.g., end by 155, Fig. 1A) extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide (see Figs. 1-10); and
opposed first and second guide surfaces (e.g., upper and lower surfaces in Fig. 1B) extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface (see Figs. 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces 

Regarding claim 29, Sakai and Takatani fail to explicitly disclose wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide.
However, Robinson discloses wherein the backlight further comprises a light turning film (130-330, Figs. 1-3) and the directional waveguide (110) is a collimating waveguide (col. 10, lines 48-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide, as in Robinson, into the display device of Sakai and Takatani to effectively focus and direct light for high efficiency.

Regarding claim 30, Sakai and Takatani fail to explicitly disclose wherein the collimating waveguide comprises (i) a plurality of elongate lenticular elements; and (ii) a plurality of inclined light extraction features, wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
However, Robinson discloses wherein the collimating waveguide (e.g., 410, Fig. 4) comprises
(i) a plurality of elongate lenticular elements (col. 12, lines 14-25); and

wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (see Fig. 4 and col. 11, line 55 – col. 12, line 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the collimating waveguide comprises (i) a plurality of elongate lenticular elements; and (ii) a plurality of inclined light extraction features, wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface, as in Robinson, into the display device of Sakai and Takatani to efficiently direct and extract light from the backlight to the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896